Citation Nr: 0913200	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  06-10 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, evaluated as noncompensable prior to July 16, 2007 and 
as 20 percent disabling therefrom.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected tinnitus, to include a separate 
10 percent rating for each ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1943 to May 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  Prior to July 2007, the Veteran's service-connected 
bilateral hearing loss was manifested by an average pure tone 
threshold in the right ear of 53 decibels and 70 decibels in 
the left ear, with speech recognition ability of 96 in the 
right ear and 92 percent in the left ear.

2.  From July 2007, forward, the Veteran's service-connected 
bilateral hearing loss was manifested by an average pure tone 
threshold in the right ear of 55 decibels and 75 decibels in 
the left ear, with speech recognition ability of 80 in both 
ears.  The Veteran's hearing was demonstrative of an 
exceptional pattern of hearing impairment in the left ear.

3.  The 10 percent rating currently in effect is the maximum 
schedular rating for tinnitus, whether it is perceived in one 
ear or each ear.




CONCLUSIONS OF LAW

1.  Prior to July 2007, the criteria for a compensable 
disability rating for service-connected bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2008).

2.  From July 2007, forward, the criteria for a disability 
rating in excess of 20 percent for service-connected 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2008).

3.  There is no legal basis for the assignment of a schedular 
rating higher than 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, and to resolve any doubt regarding the extent 
of the disability in the veteran's favor.  38 C.F.R. §§  4.2, 
4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  As is the case 
here, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Bilateral Hearing Loss

In January 1998, the RO granted service connection for the 
Veteran's bilateral hearing loss and assigned a 
noncompensable rating.  In August 2005, the Veteran filed a 
claim for an increased rating for bilateral hearing loss.  In 
January 2006, the RO denied the Veteran's claim for an 
increased rating.  The Veteran appealed that determination.  
During the pendency of the appeal, in August 2007, the RO 
granted a rating of 20 percent for the Veteran's bilateral 
hearing loss from July 16, 2007 onward.  As that award 
represents less than the maximum available benefit, and 
applies to only a portion of the relevant rating period, it 
does not abrogate the pending appeal. AB v. Brown, 6 Vet. 
App. 35 (1993).  

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the revised rating schedule establishes eleven 
auditory acuity levels from Level I for essentially normal 
acuity through XI for profound deafness.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  However, 
based upon the audiological evaluations, neither 38 C.F.R. § 
4.86(a) nor (b) is applicable in this appeal.

The assignment of disability ratings for hearing impairment 
are arrived at by a mechanical application of the numeric 
designations assigned after audiological evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

In connection with his claim for bilateral hearing loss, the 
Veteran was afforded VA audiological examinations.  The Board 
finds, based on the results of these examinations, that a 
noncompensable rating is warranted prior to July 16, 2007 and 
a 20 percent rating is warranted from July 16, 2007, forward.  

During the September 2005 VA examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
55
65
60
LEFT
35
20
65
90
105

The Veteran's right ear average pure tone threshold was 53, 
the left ear average pure tone threshold was 70, and speech 
recognition ability was 96 in the right ear and 92 percent in 
the left ear.  

In this case, applying the results of the September 2005 VA 
audiological examination to Table VI yielded a Roman numeral 
value of I for the right ear and a II for the left ear.  
Applying these values to Table VII, the Board finds that the 
Veteran's bilateral ear hearing loss is evaluated as 0 
percent disabling.  Simply stated, the results do not provide 
a basis to grant a higher disability rating.

An exceptional pattern of hearing impairment has not been 
demonstrated prior to July 16, 2007; therefore, the 
provisions of 38 C.F.R. § 4.86 are inapplicable for that 
portion of the rating period on appeal.  

During a July 2007 VA audiological consult, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
60
65
60
LEFT
25
30
70
95
105

The Veteran's puretone average was 55 for the right ear; 75 
for the left.  Speech recognition ability revealed 80 percent 
for both ears.  

With respect to those results, the Numeric Designations for 
the Veteran's right and left ear hearing loss are IV and V, 
respectively.  38 C.F.R. § 4.85, Table VI.  However, puretone 
threshold in the left ear is less than 30 decibels at 1000 
Hertz and 70 decibels at 2000 Hertz; thus, 38 C.F.R. 
§ 4.86(b) applies.  The puretone threshold average is 75, 
which results in a higher designation, VI, using Table VIa.  
That designation is elevated to the next higher Roman 
numeral, VII.  When applied to 38 C.F.R. § 4.85 Table VII, 
the designations of IV for the right ear and VII for the left 
yield a 20 percent evaluation; the rating currently assigned.  
The results do not provide a basis for a higher rating.  

Although the VA examination does show that the Veteran 
clearly has some hearing loss, the audiometric test results 
do not support entitlement to an increased evaluation for 
bilateral hearing impairment for either time period.  The 
Board has reviewed all the medical records in the claims file 
and found that there is no evidence related to hearing loss 
that supports a higher rating.

The Veteran's contentions presented on appeal have been 
accorded due consideration; however, the Board concludes that 
the recent medical findings discussed above are more 
probative of the current level of disability.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Tinnitus

In this case, the facts are not in dispute.  Resolution of 
the appeal is dependent on interpretation of the regulations 
pertaining to the assignment of a disability rating for 
tinnitus.  

In January 1998, the RO granted service connection for 
tinnitus and assigned a 10 percent rating under Diagnostic 
Code 6260.  The Veteran argued that his tinnitus disability 
warranted a higher rating.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the United 
States Court of Appeals for Veterans Claims (Court) held that 
the pre-1999 and pre-June 13, 2003, versions of Diagnostic 
Code 6260 required the assignment of dual ratings for 
bilateral tinnitus.  VA appealed this decision to the Federal 
Circuit.  In Smith v. Nicholson, 451  F.3d 1344 (Fed. Cir. 
2006), the Federal Circuit concluded that the Court erred in 
not deferring to VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limit a 
veteran to a single disability rating for tinnitus, 
regardless of whether the tinnitus is  unilateral or 
bilateral.  

In this case, the Veteran's service-connected tinnitus has 
been assigned the maximum schedular rating available for 
tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there 
is no legal basis upon which to award a higher schedular 
evaluation for tinnitus, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Notice and Assistance

As a preliminary matter, the Board finds that no further 
action is necessary to comply with VA's duties to notify and 
assist the veteran under the VCAA for the issue of increased 
rating for service-connected tinnitus.  The VCAA is not 
applicable to matters in which the law, and not the evidence, 
is dispositive.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.  For example, in an August 2005 letter, the RO stated 
that to establish entitlement to an increased evaluation for 
his service-connected bilateral hearing loss disability, the 
evidence must show that his condition "ha[d] worsened enough 
to warrant the payment of a greater evaluation."  The letter 
also explained that the VA was responsible for (1) requesting 
records from Federal agencies, (2) assisting in obtaining 
private records or evidence necessary to support his claim, 
and (3) providing a medical examination if necessary.  The 
January 2006 rating decision explained the criteria for the 
next higher disability rating available for the service-
connected disability under the applicable diagnostic code.  
The June 2006 statement of the case provided the appellant 
with the applicable regulations relating to disability 
ratings for his service-connected disability, as well as the 
requirements for an extraschedular rating under 38 C.F.R. § 
3.321(b) and stated that, pursuant to 38 C.F.R. § 4.10, 
disability evaluations center on the ability of the body or 
system in question to function in daily life, with specific 
reference to employment.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based 
on the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the appellant what was necessary to substantiate 
his increased rating claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 891.

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disability.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss prior to July 16, 2007, is 
denied.

Entitlement to a disability rating in excess of 20 percent 
for service-connected bilateral hearing loss from July 16, 
2007, is denied.

Entitlement to a disability rating in excess of 10 percent 
for tinnitus is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


